DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40, 53, 53A, 41, 42" have all been used to designate, redistribution line,  land and electrode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to expedite the prosecution process, this office action assumes the land 53 and the electrode 53A are the same structural feature (figure 3 of present application).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (2015/0179616).


    PNG
    media_image1.png
    462
    704
    media_image1.png
    Greyscale

As to claim 1, figures 3i-4 [0061-0076], Lin discloses:
1. A semiconductor device manufacturing method comprising: forming, on a main face of a first semiconductor chip 156, a plurality of redistribution lines 152,148 including a redistribution line that includes a first land 150 and a redistribution line that includes a second land 150 (see markup figure 3i), the second land 150 having a surface area that is less than a surface area of the first land; forming a first electrode 166 in a region encompassed by the first land in plan view, one end of the first electrode in a stacking direction of the first semiconductor chip 156 and the plurality of redistribution lines 152,148 being connected to the first land 150; forming a second electrode138  in a region encompassed by the second land in plan view, one end of the second electrode 138 in the stacking direction being connected to the second land 150; connecting a third electrode 132 provided on a main face of a second semiconductor chip 124 to the second electrode 138 to mount the second semiconductor chip 124 on the first semiconductor chip 156; and forming an external connection terminal 188 at another end of the first electrode 166 in the stacking direction, wherein a shortest distance between an outer edge of the second land 150 and an outer edge of the second electrode 138 in plan view, is less than, a shortest distance between an outer edge of the first land 150  and an outer edge of the first electrode 150 in plan view.  

As to claim 2, figures 3i-4 [0061-0076], Lin discloses:
2. The manufacturing method of claim 1, further comprising: forming, on a main face of the second semiconductor chip 124, a redistribution line 134 that includes a third land 132 having a surface area that is less than a surface area of the first land 150; and forming the third electrode 132 in a region encompassed by the third land 132 in plan view, one end of the third electrode 180 in the stacking direction is connected to the third land 132, wherein a shortest distance between an outer edge of the third land 132 in plan view is less than a shortest distance between an outer edge of the first land and an outer edge of the first electrode 150 in plan view.  

As to claim 3, figures 3i-4 [0061-0076], Lin discloses:
3. The manufacturing method of claim 1, further comprising, forming an encapsulation portion 170 that covers a joint between the second electrode 150 and the third electrode132  and an area around the second semiconductor chip 124.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (20190245543) discloses a stacked chip package.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813